Citation Nr: 1527123	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  14-18 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for a heart disability with high blood pressure. 

2.  Entitlement to an evaluation in excess of 30 percent for major depressive disorder.  

3.  Entitlement to special monthly compensation (SMC) for aid and attendance based upon the need for regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs




ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1945 to April 1946, from May 1949 to January 1953 and from April 1953 to July 1968.  

These matters come to the Board of Veterans' Appeals (Board) from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Since the May 1971 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service connection for a heart disability with high blood pressure, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiate the claim has not been received.  

2.  The Veteran's major depressive disorder is manifested by total occupational and social impairment, to include symptoms such as persistent delusions and hallucinations; persistent danger of hurting self; inability to perform activities of daily living; memory loss; and disorientation.  

3.  The evidence does not demonstrate the Veteran has anatomical loss or loss of use of both feet or of one hand and one foot.  He is also not blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to five degrees or less.

4.  The Veteran is so helpless due to his service-connected disability that he is need of regular aid and attendance of another person.  


CONCLUSIONS OF LAW

1.  The May 1971 rating decision denying service connection for a heart disability with high blood pressure is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104 , 3.160, 20.1103 (2014).

2.  New and material evidence has not been received with respect to the claim of entitlement to service connection for a heart disability with high blood pressure; the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).  

3.  The criteria for an increased rating of 100 percent for a major depressive disorder have been met.  38 U.S.C.A. §§ 1155; 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 4.7, 4.130, Diagnostic Code (DC) 9434 (2014).

4.  The criteria for SMC based on aid and attendance have been met.  38 C.F.R. §§ 1114(l) and (s) (West 2014); 38 C.F.R. § 3.350 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran is seeking to reopen a claim of service connection for a heart disability with high blood pressure that was previously denied by the RO.  For the reasons that follow, the Board concluded that the prior denial is final and that new and material evidence has not been received and that reopening is not warranted. 

In December 1970, the Veteran filed a claim seeking entitlement to service connection for heart disability with high blood pressure, arguing that he suffered from a heart disability that was related to service.  The RO denied entitlement to service connection because service medical records did not disclose any complaint, treatment for or a diagnosis of a heart disability in service.  

The Veteran was advised of the RO's decision in a May 1971 letter, and the Veteran did not submit a notice of disagreement or submit any additional evidence within a year of the rating decision.  As such, the rating decision from May 1971 is final.  38 C.F.R. § 20.1103.

In February 2011, the Veteran submitted a claim requesting that his previous claim from 1971 be reopened.  To reopen a claim that has been previously denied and has become final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The Veteran was notified in a March 2011 letter from the RO, as to what evidence would be needed in order to reopen his claim.  The Veteran failed to submit any evidence regarding his heart disability with high blood pressure.  Since the Veteran failed to submit any evidence regarding his condition including medical records of a current diagnosis or evidence that he was treated in service for such disability, the Board concludes that reopening is not warranted.  

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  However, even under this standard, the evidence submitted would not trigger VA's duty to assist by providing a medical opinion, because there is no evidence of record linking the Veteran's current disabilities to an injury or event in service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Overall, the Board has determined that since the Veteran did not submit any evidence at all related to his claim of reopening, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991); 38 U.C.S.A. §§5108, 7105; 38 C.F.R § 3.156(a).  

Increase Rating 

The Veteran has filed a claim for increase rating for his service connected major depressive disorder described as depressive neurosis.  The Veteran has been rated at 30 percent since 1976.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran is rated as 30 percent disabling since 1976, under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9434 (2014).  Under this General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)). 

During the course of this appeal, a revised version of the DSM (DSM-V) was released in May 2013.  However, since the Veteran filed his claim prior to that date, the Board will continue to evaluate the Veteran under the DSM-IV criteria, which still takes into consideration GAF's scores.  

A GAF score of 31-40 denotes some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgement, thinking or mood.  A GAF score of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

In May 2011, the Veteran underwent a VA mental disability examination.  It was immediately noted that the Veteran has also been diagnosed with dementia with behavioral disturbances, depressed mood, and psychosis.  During the examination, the Veteran stated that his mood was regular, but he gave irrelevant information to several questions asked.  He was unable to give to details about how is feeling and the content of the voices.  

The Veteran's caregiver, who is his wife, stated that she observes the Veteran interacting with stimuli that itself do not represent a safety risk for the patient and/or others.  The Veteran's wife reported that he does not have suicidal thoughts, has good response to behavioral redirection and sleeps well. 

The evaluator noted that the Veteran had extremely poor insight and judgment but a coherent and logical thought process.  The examiner continued the Veteran's diagnosis of dementia with behavioral disturbances; depressed mood and psychosis.  A GAF score of 40 was assigned.  

The Veteran reported to the examiner that he has frustration and sadness associated with his memory loss and recurrent pain.  He complained that he feels sad and tired and only sleeps for a few hours per night.  He stated that he gets tired of feeling this way and has thought that he would be better off dead.  He believes that the voices are telling him that someone is out to harm him.  During the examination, the Veteran presented as restless, persecutory and paranoid.  His attitude was irritable and his affect blunted.  It was noted that the Veteran becomes very irritable and at times can be violently aggressive.  He is unable to maintain the minimum standard of personal hygiene on his own and has severe problems with all activities of daily living.  

At the conclusion of the examination, the examiner stated that the Veteran's primary diagnosis is dementia that includes depressive features.  The examiner assigned a GAF score of 40 and noted that it is practically impossible to separate and distinguish his dementia from his service-connected condition of major depressive disorder because dementia, can also present, as in this case, with depressive symptoms.  The Veteran is in need of pharmacological treatment, otherwise he does not respond to behavioral interventions or redirection, which would impair his safety and others.  

As such, the Board has determined that the Veteran's current condition warrants a 100 percent disability rating.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit-of-the-doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities).  

The Board acknowledges, that the Veteran does not have all the listed criteria of a 100 percent evaluation, such as gross impairment in thought process or communication and grossly inappropriate behavior.  However, based on the Veteran's symptoms of delusions, hallucinations, his inability to maintain a minimum level of hygiene, his severe problem with completing activities of daily living, sleep disruption, poor memory and violent aggression the Board concludes that a 100 percent disability evaluation is warranted throughout the appeal period.  To this extent, this is considered a complete grant of the Veteran's claim.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




Additional Considerations 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology; such as, hallucinations, delusions, insomnia, aggressive violent outburst, and an inability to maintain personal hygiene or activities of daily living.  Indeed, the 100 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected major depressive disorder under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Special Monthly Compensation (Aid and Attendance) 

The Veteran has applied for a special monthly compensation based on the need for aid and attendance of another person.  Specifically, the Veteran states that he is unable to live without the aid and attendance of his wife who serves as his caregiver.  After a thorough review of the claim, the Board finds that the Veteran is in need of aid and attendance and special monthly compensation for such need is warranted.  

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a) , the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: 

(1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; 

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; 

(3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; 

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

In this case, review of the record reflects that service connection has been established for major depressive disorder, which has been assigned a 100 percent rating.  In the present case, the evidence is clear that the Veteran does not have an anatomical loss or loss of use of both feet or of one hand and one foot.  Nevertheless, when evaluating the evidence in light of the criteria above, the Board finds that the evidence is at an approximate balance for a finding that the Veteran requires the aid and attendance of another person based upon his service-connected disabilities.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance.  

There is no question that the Veteran requires the aid and attendance of another person.  The Veteran underwent a VA mental health examination in May 2011.  At this time, he was diagnosed with dementia, depressed mood and psychosis.  The examiner noted that it is practically impossible to separate and distinguish his dementia from his service-connected condition of major depressive disorder because dementia, can also present, as in this case, with depressive symptoms.  As such, the Board has determined it needed to attribute all of the Veteran's mental health symptoms to his service connected disability.  See Mittleider at 182.  During this examination, it was noted that the Veteran is in constant need of his caregiver.  The Veteran is in need of pharmacological treatment, otherwise he does not respond to behavioral interventions or redirection, which would impair his safety and others.  
	
It was noted that the Veteran is not able to maintain minimum personal hygiene.  He requires the help of his wife in getting dressed and cleaning up.  He needs help to go to the bathroom.  There is also a severe limitation with activities of daily living.  The Veteran's wife also handles all his financial matters.  The Veteran's wife states that she is concerned about the Veteran's memory.  He often forgets things, including the fact that he is disabled and has a pain problem.  She reports that the Veteran cannot be left alone and he does not want to leave his home.  He also can become irritable and very aggressive.  

The Board does note that the Veteran had a cerebral vascular accident that affected his one hand and one foot.  The Veteran is not service connected for this accident.  However, based upon the notes and comments made by the examiner it does not appear as though the CVA is a significant contributing factor to the Veteran's need for the aid and attendance of another person.  

The Board finds that there is sufficient evidence reflecting that the Veteran's service-connected major depressive disorder caused the Veteran on its own to require help in dressing himself, bathing, feeding, and attending to the wants of nature constantly.  Specifically, the Veteran and his spouse have provided competent and credible testimony concerning the functional limitations caused by his service-connected disability.  Additionally, the March 2011 VA examiner indicated the service-connected disability resulted in severe limitations resulting in the Veteran requiring assistance for all of his activities of daily living. 

As noted above, the Veteran need not have all disabling conditions listed in 38 C.F.R. § 3.352.  The evidence must show only that the Veteran is so helpless as to need regular aid and attendance and not there be a constant need.  38 C.F.R. § 3.352(a).  The evidence in this case illustrates that the service-connected mental health disability resulted in his need of permanent caretaker to perform his activities of daily living.

Therefore, resolving all doubt in the Veteran's favor, the Board is of the opinion that there is enough evidence to support the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993).  Accordingly, entitlement to special monthly compensation based upon the need for aid and attendance is granted.  See 38 U.S.C.A. § 1114(l) ; 38 C.F.R. §§ 3.350(b)(3) , 3.352(a).

Duties to Notify and Assist 

With regard to an application to reopen a previously denied claim, VA's responsibility to assist the veteran extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide a veteran with a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii); see also Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or obtain a medical opinion until a claim is reopened).

Since the claims of an increase rating and special monthly compensation based on aid and attendance have been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).



ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a heart disability with high blood pressure, the appeal is denied.  

An increased evaluation to 100 percent for major depressive disorder is granted for the entire period on appeal. 

Entitlement to special monthly compensation based on the need for aid and attendance is granted.  



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


